          Case 1:21-cv-00142-JRN Document 30 Filed 08/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 MARCY RENNEBERG, ALINE                          §
 RENNEBERG, WANDA WEBB,                          §
 LELAND WEBB,                                    §
                                                 §
         Plaintiffs,                             §
                                                 §
                                                        CIVIL ACTION NO. 1:21-CV-00142
 v.                                              §
                                                 §
 PINE ARBOR, SAN GABRIEL                         §
 REHABILITATION AND CARE                         §
 CENTER,                                         §
                                                 §
         Defendants.                             §




 DEFENDANT’S NOTICE OF SERVICE OF SPECIFIC FACTS, PURSUANT TO TEX.
        CIV. PRAC. & REM. CODE §§ 74.155 et. seq., and 148.003 et. seq.


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Pursuant to TEX. CIV. PRAC. & REM. CODE Sections 74.155 et. seq. and 148.003 et. seq.,

Defendant San Gabriel Rehabilitation and Care Center hereby gives notice to the Court that it has

provided Plaintiff with its specifics facts pertaining to its defense under the Texas Pandemic

Liability Protection Act.

        Dated this 13th day of August, 2021.




NOTICE OF SERVICE OF SPECIFIC FACTS                                                       Page 1
257639947v.1
          Case 1:21-cv-00142-JRN Document 30 Filed 08/13/21 Page 2 of 2




                                            Respectfully submitted,

                                            WILSON ELSER MOSKOWITZ
                                            EDELMAN & DICKER LLP


                                            By: /s/ Lori D. Proctor
                                                Lori D. Proctor, Esq.
                                                Attorney in Charge
                                                State Bar No. 16682400
                                                Federal Bar No. 10819
                                                J. Jonathan Hlavinka
                                                State Bar No. 09733250
                                                Federal Bar No. 13488
                                                909 Fannin St., Suite 3300
                                                Houston, TX 77010
                                                (713) 353-2000 – Phone
                                                (713) 785-7780 – Facsimile
                                                Lori.Proctor@wilsonelser.com
                                                Jon.Hlavinka@wilsonelser.com

                                                Counsel for Defendant


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this 13th day of August, 2021 the foregoing was
served upon all counsel of record via the U.S. District Court E-Filing system.



                                                           /s/ Lori D. Proctor
                                                           Lori D. Proctor, Esq.




NOTICE OF SERVICE OF SPECIFIC FACTS                                                      Page 2
257639947v.1
